Citation Nr: 0844710	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral adhesive arachnoiditis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to August 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).

The veteran requested a hearing in connection with the 
current claim in October 2005.  The veteran later submitted a 
statement to VA in November 2005 in which he withdrew his 
request for a hearing.  Thus, the Board finds that the 
veteran's request for a hearing is withdrawn.  38 C.F.R. § 
20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that he is entitled to a 
higher initial disability evaluation for his service-
connected lumbosacral adhesive arachnoiditis.  The veteran 
was originally granted service connection for lumbosacral 
adhesive arachnoiditis, diffuse degenerative disc bulging 
with facet osteoarthritis, and spinal stenosis in the March 
2005 rating decision on appeal.  The RO evaluated the 
veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5243 as 10 percent disabling, effective June 23, 2004.

In August 2005, the RO proposed to sever service connection 
for diffuse degenerative disc bulging with facet 
osteoarthritis, and spinal stenosis.  However, the RO 
indicated that the veteran's 10 percent disability evaluation 
for lumbosacral adhesive arachnoiditis would be continued 
under 38 C.F.R. § 4.124a, Diagnostic Code 8620 (neuritis of 
the sciatic nerve).  The RO subsequently severed service 
connection for diffuse degenerative disc bulging with facet 
osteoarthritis, and spinal stenosis in a rating decision 
dated October 2005.  The veteran perfected an appeal that 
same month only on the issue of entitlement to an evaluation 
in excess of 10 percent for lumbosacral adhesive 
arachnoiditis.

The veteran submitted additional statements to VA since that 
time in which he indicated that the condition of his service-
connected lumbosacral adhesive arachnoiditis had increased in 
severity.  The veteran also argued that he was entitled to a 
higher disability evaluation.  

The veteran reports that his lumbosacral adhesive 
arachnoiditis has worsened since the most recent examination, 
which was conducted in December 2004.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
lumbosacral adhesive arachnoiditis.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

The Board also observes that the veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since July 2004, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  For this 
reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated since July 2005.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes an 
authorization.

2.  Then, the RO afford the veteran an 
appropriate VA examination.  The claims 
folder should be made available and 
reviewed by the examiner.  

The examiner should identify all lumbar 
and lower extremity pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the lumbar 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the low back and leg.  

The examiner should also discuss the 
extent to which the veteran's lumbosacral 
adhesive arachnoiditis affects 
occupational functioning and completion of 
daily activities.  

The examiner must also discuss whether it 
is at least as likely as not that the 
veteran's reported fecal incontinence is 
related to his service-connected 
lumbosacral adhesive arachnoiditis, and if 
so, the nature, extent and severity of 
that incontinence.  In doing so, the 
examiner must indicate whether the 
condition is productive of fecal leakage, 
and if so, whether the disability requires 
the use of a pad.  The examiner must also 
state whether the veteran experiences 
involuntary bowel movements.

The rationale for all findings and 
conclusions should be set forth in a 
legible report.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

